RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–24 are pending.
Claims 23 and 24 are new.
Claims 17-20 are objected to.
Claims 1-16, 21–24 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “modifying the manifest files based on adjusting, based on the delay value, the time values of the manifest files” is indefinite. It 
Claims 11–15 are similarly rejected.
Response to Arguments
Applicant’s arguments, see pages 9–11, filed 9/17/2021, with respect to the rejection(s) of claim(s) 1–15, 21 and 22 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Barkley et al. (2018/0063217), Oyman (2018/0152499), Ramaswamy et al. (2019/0228253)*, Rechner et al. (2020/0137347), Ubillos et al. (2010/0080532), Gholmieh et al. (2014/0189052)*, , Reitmeyer et al. (2018/0310032), Archambault et al. (2017/0034263), Lasko (2014/0118541), Hughes et al. (2008/0080568), Aliakseyeu et al. (2019/0104593), Kim et al. (2018/0277112), and Yun et al. (2020/0099965).
The updated rejection has been remapped to the claimed limitations below.

Applicant's arguments with respect to rejection of claim 16 under 35 U.S.C. § 103 filed 9/17/2021 on pages 11–13 have been fully considered but they are not persuasive.
The Applicant argues that the rejection of claim 16 fails to teach or suggest “receiving a request to synchronize output, of visual effects from one or more third computing devices, with output of the content item via the second computing device; [and] pausing, based on receiving the request, sending of an additional content segment Remarks on 9/17/2021 at 12. The Applicant argues that the disclosure of a voice utterance causing stoppage of an output of an audio device while a user is speaking “does not describe recognition of the ‘ “predetermined user voice” ’ utterance causing something to synchronize output, of visual effects of one device, with output of a content item.” Id. at 13. The Applicant argues that voice utterance, even if recognized as a “request” as required by the claims, does not synchronize but rather stop/pause alone. Id.
The Examiner respectfully disagrees. According to Kim et al. (2018/0277112), Fig. 1 shows a system that is able to electronically act upon the utterance of the user’s voice. At some point within the system as disclosed in Fig. 1, the voice is digitized into an electrical signal which other devices such as device 20, 30, 40 or 50 can understand. The fact that the system can act upon a voice utterance of user 10 and the underlying responsive devices act upon digitized form of such voice utterance, would constitute a “request”.
Furthermore, the system as disclosed in Fig. 1 of Kim does in fact synchronize. The broadest reasonable interpretation of the claimed limitation “receiving a request to synchronize output, of visual effects from one or more third computing devices, with output of the content item via the second computing device” and “pausing, based on receiving the request, sending of an additional content segment associated with the content item to the second computing device” is both achieved via the predetermined voice utterance as disclosed in Kim. For example, as part of predetermined voice utterances, system of Kim can “turn on the light” [¶50] as per the command given; and when the user utters predetermined user voice to trigger a voice recognition function, an audio signal going to a mobile phone streaming music can be temporarily paused [¶135]. 
As such, the Examiner maintains the rejection of claim 16 under the prior art referenced previously. The same rejection from the previous office action for claim 16 is repeated below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), and further in view of Ramaswamy et al. (2019/0228253).
Regarding claim 1, Barkley teaches A method comprising:
receiving, by a computing device, content segments comprising video components and audio components (Fig. 1; ¶1, content can be delivered to customers using, for example, QAM delivery method; Fig. 3; ¶¶21-24, content ingest device 310 can receive content 305 from a content source; such content can be, for example, be formatted as an MPEG package that comprises program transport stream that includes video component and audio components);
generating time values associated with the content segments based on a video frame rate of the video components (Fig. 3, received content can be packaged via packager 335 or 325; ¶3, packaging of video/audio information can include a corresponding location information or a timestamp, such as a program clock reference [PCR]; ¶37, PCR can be embedded as part of transport packet of a segment which can include video and audio components such as the exemplary MPEG2 transports; Table 2, index file indicating the content underneath can indicate a particular video frame rate that is being used to designate exactly what values the PCR values are set to);
determining, based on the time values, one or more frames of the video components (¶¶21-24, for example, during the ingesting process the video component 
generating manifest files associated with the content segments, wherein each of the manifest files comprises a different time value and a different color value for a different portion of the content segments; (¶¶23-24, for example, manifest file can be generated for future QAM/IP transport playback; ¶37, PCR values [time values]; however, Barkley does not teach that the manifest file comprises any color values nor does it teach that each of the manifest files comprises a different time value and a different color value for a different portion of the content segments) and
sending the content segments and the manifest files to one or more user devices (Fig. 1; content in a form of TS 104 can be sent to device 102, for example).
However, Barkley does not explicitly teach determining, based on the one or more frames of the video components, color values corresponding to the time values; generating manifest files associated with the content segments, wherein the manifest files comprises a different time value and a different color value for a different portion of the content segments; and
Oyman from the same field of endeavor teaches determining, based on the one or more frames of the video components, color values corresponding to the time values (¶¶26-29, various video playback devices range from legacy to modern devices that produces a range of luminances detectable by the human eye, and to give real life experience viewing experience or close to it, varied brightness and dynamic ranges of video that is adaptable to the playback devices being used is disclosed; ¶30, thus, DASH MPD or content format should include signal dynamic range and color space information that matches the display capabilities and the like; Fig. 5; ¶41, adaptation 
generating manifest files associated with the content segments, wherein the manifest files comprises a different time value and a different color value for a different portion of the content segments; (¶30, DASH MPD or content format should include signal dynamic range and color space information that matches the display capabilities and the like; Fig. 5; ¶41, adaptation sets include information for particular period of an adaptation set, including dynamic range and color space attributes or information, including the "different time value" for "different portion of the content segments" since MPD file includes plruality of segments according to Fig. 5 and would be identified in particular time durations and starting locations of the particular representation of the adaptation set within the MPD; ¶56, media encoder can encode media content in accordance with quality values, including color space information and dynamic range [encoding requires encoding of individual frames into the type of output desired by the encoding parameters, which also includes timestamps associated with the particular frames]; however, Oyman does not explicitly identify that the color space information including color values exist within manifest files for different portions of the content segments) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Oyman to provide best real 
However, the teachings do not explicitly teach the generating manifest files associated with the content segments, wherein the manifest files comprises a different time value and a different color value for a different portion of the content segments; and
Ramaswamy from the same field of endeavor teaches generating manifest files associated with the content segments, wherein the manifest files comprises a different time value and a different color value for a different portion of the content segments; (Table 5; ¶¶67-70, an exemplary MPD file is shown; the MPD file includes a plurality of representations of the content that is segmented by the same duration; for example, the corresponding adaptation file is indexed to segment-1.ts, segment-2.ts, segment-3.ts and so on that is represented of a particular content having exactly the duration of 900000 time element; the plurality of the segments representing the "different portions of the content segments" include the different "color value" which is identified by the label "ViewingDeviceType"; according to Table 2 and ¶50, the sample MPD of table 2 can represent using the label "ViewingDeviceType" that can represent a color space parameter of the particular device [of at least two different types] that will be playing the underlying content, which can also include parameters such as "dynamic range, luma intensity range, and other parameters" that are relevant in displaying the underlying content) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Ramaswamy to enable client 

Regarding claim 2, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. Barkley further teaches wherein the sending comprises sending the content segments and the manifest files to the one or more user devices via a gateway (Fig. 1, TS transport files including manifest files can be transported to system 102 via gateway 111; devices include, for example, 112-116).

Regarding claim 3, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. Barkley further teaches wherein the sending the content segments and the manifest files comprises: sending the content segments to a second computing device; and sending the manifest files to a third computing device (Fig. 1; ¶3, plurality of content segments, along with the index data, can be delivered to one or more user devices).

Regarding claim 6, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. Barkley further teaches modifying, prior to the sending and based on data associated with a user, the manifest files (¶¶21-25, manifest file can be generated for QAM type delivery or IP type delivery based on user's equipment capabilities which are, 

Regarding claim 23, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. Oyman further teaches wherein the determining the color values comprises determining a color value associated with each of the one or more frames of the video components (¶56, media encoder can encode media content in accordance with quality values, including color space information and dynamic range [encoding requires encoding of individual frames into the type of output desired by the encoding parameters, which also includes timestamps associated with the particular frames]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Oyman to provide best real life experience of viewing a given video by dynamically adapting luminance and brightness for a given device providing a playback of such video regardless of whether the playback device is a legacy device or a modern device.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), and further in view of Rechner et al. (2020/0137347).
Regarding claim 4, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the color values comprise values indicating average hue, brightness, and saturation values associated with pixels of the one or more frames of the video components.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Rechner to embed HSV colorspace information within the video frame information so that HSV colorspace can be used for display information rather than RGB colorspace, as HSV colorspace has certain superior qualities over RGB colorspace such as displaying images that involve more intensity of lighting rather than separation of colors.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), and further in view of Ubillos et al. (2010/0080532).
Regarding claim 5, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the time values comprise values indicating times associated with beats in the audio components.
Ubillos from the same field of endeavor teaches wherein the time values comprise values indicating times associated with beats in the audio components (Fig. 3; ¶30, beat detection system 305 can determine information about beats in the audio content that correspond to particular frames where the beat occurs; identification of the first beat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ubillos to create a more pleasing experience where audio and video are synchronized, rather than audio and video that are out of sync which can cause discomfort or frustration to an audience.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), and further in view of Gholmieh et al. (2014/0189052).
Regarding claim 7, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. However, the teachings do not explicitly teach modifying, prior to the sending and based on values associated with one or more delays associated with the computing device and the one or more user devices, the manifest files.
Gholmieh from the same field of endeavor teaches modifying, prior to the sending and based on values associated with one or more delays associated with the computing device and the one or more user devices, the manifest files (Figs. 1 and 2; ¶¶47-48, a receiver device can receive a "delay adjustment" to account for delays in the availability of segments to a client application on the receiver device; after receiving such message, a modified MPD can be generated based on actual times received segments will be available to a receiver device on the BMSC server and such modified MPD can be used by the receiver device to request correct [available] representations from a network; the modified time values here is the existence and the non-existence of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Gholmieh to adjust manifest files so that clients know exactly which manifest files are or are not available so that they can seamlessly receive and playback manifest files without any interruptions due to limited availability issues.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), and further in view of Reitmeyer et al. (2018/0310032).
Regarding claim 8, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the sending comprises sending, based on subscription to a message queue associated with the content segments, the manifest files to a gateway.
Reitmeyer from the same field of endeavor teaches wherein the sending comprises sending, based on subscription to a message queue associated with the content segments, the manifest files to a gateway (Fig. 12; ¶90, message queues associated with a specified function can enable manifest processors and transcode worker threads to work in tandem with each other to transport manifest information over networks, where such manifest can include, for example a DASH manifest [see ¶88]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Reitmeyer to employ .

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), and further in view of Archambault et al. (2017/0034263).
Regarding claim 9, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. Barkley further teaches based on an instruction to synchronize output of the content segments with output based on the manifest files (¶¶21-25, manifest file can be generated for QAM type delivery or IP type delivery based on user's equipment capabilities which are, for example, set top box 113 which has capabilities to receive streaming data using QAM transport over UHF frequencies or a regular computer 114 that receives streaming data via IP transport),
However, the teachings do not explicitly teach causing, pausing of output of content associated with the content segments; and causing, prior to the sending of the content segments and the manifest files to the one or more user devices, resumption of the output of the content.
Archambault from the same field of endeavor teaches causing, pausing of output of content associated with the content segments; and causing, prior to the sending of the content segments and the manifest files to the one or more user devices, resumption of the output of the content (¶35, for example, a stream, such as an audio stream, can be paused to achieve synchronization with other streams via synchronization service 104 and receiving a resume request from a master device, based on frame numbering; playback is paused while resumption of playback occurs).
.

Claims 10, 13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), and further in view of Gholmieh et al. (2014/0189052).
Regarding claim 10, Barkley teaches A method comprising:
receiving, by a computing device, manifest files associated with content segments, wherein the content segments comprise audio components and video components, (Fig. 1; ¶1, content can be delivered to customers using, for example, QAM delivery method; Fig. 3; ¶¶21-24, content ingest device 310 can receive content 305 from a content source; such content can be, for example, be formatted as an MPEG package that comprises program transport stream that includes video component and audio components) and
wherein the manifest files comprise: time values associated with one or more frames of the video components; (Fig. 3, received content can be packaged via packager 335 or 325; ¶3, packaging of video/audio information can include a corresponding location information or a timestamp, such as a program clock reference [PCR]; ¶37, PCR can be embedded as part of transport packet of a segment which can include video and audio components such as the exemplary MPEG2 transports; Table 2, index file indicating the content underneath can indicate a particular video frame rate that is being used to designate exactly what values the PCR values are set to) and

However, Barkley does not explicitly teach determining, based on a processing or communication delay associated with the computing device and a second computing device, a delay value associated with the manifest files; modifying the manifest files based on adjusting, based on the delay value, the time values of the manifest files; and color values, corresponding to the time values, based on the one or more frames of the video components;
Oyman from the same field of endeavor teaches color values, corresponding to the time values, based on the one or more frames of the video components (¶30, DASH MPD or content format should include signal dynamic range and color space information that matches the display capabilities and the like; Fig. 5; ¶41, adaptation sets include information for particular period of an adaptation set, including dynamic range and color space attributes or information; ¶56, media encoder can encode media content in accordance with quality values, including color space information and dynamic range [encoding requires encoding of individual frames into the type of output desired by the encoding parameters, which also includes timestamps associated with the particular frames]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Oyman to provide best real life experience of viewing a given video by dynamically adapting luminance and brightness for a given device providing a playback of such video regardless of whether the playback device is a legacy device or a modern device.

Gholmieh from the same field of endeavor teaches determining, based on a processing or communication delay associated with the computing device and a second computing device, a delay value associated with the manifest files; modifying the manifest files based on adjusting, based on the delay value, the time values of the manifest files; (Figs. 1 and 2; ¶¶47-48, a receiver device can receive a "delay adjustment" to account for delays in the availability of segments to a client application on the receiver device; after receiving such message, a modified MPD can be generated based on actual times received segments will be available to a receiver device on the BMSC server and such modified MPD can be used by the receiver device to request correct [available] representations from a network; the modified time values here is the existence and the non-existence of prior available time values within the MPD file - when the generation of MPD eliminates such time codes, such interpretation reads on the claimed language) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Gholmieh to adjust manifest files so that clients know exactly which manifest files are or are not available so that they can seamlessly receive and playback manifest files without any interruptions due to limited availability issues.



Regarding claim 15, Barkley, Oyman and Gholmieh teach the limitations of claim 10. Barkley further teaches sending the content segments to a third computing device (Fig. 1).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Gholmieh et al. (2014/0189052), and further in view of Lasko (2014/0118541).
Regarding claim 11, Barkley, Oyman and Gholmieh teach the limitations of claim 10. However, the teachings do not explicitly teach wherein the color values comprise values determined based on data associated with a user.
Lasko from the same field of endeavor teaches wherein the color values comprise values determined based on data associated with a user (¶5; ¶53, transcoding of video stream in rseponse to a selection of an option is disclosed; changing of a colorspace of the transcoding video stream is also disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lasko to enable .

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Gholmieh et al. (2014/0189052), and further in view of Ubillos et al. (2010/0080532).
Regarding claim 12, Barkley, Oyman and Gholmieh teach the limitations of claim 10. However, the teachings do not explicitly teach wherein the time values comprise values indicating times associated with beats in the audio components.
Ubillos from the same field of endeavor teaches wherein the time values comprise values indicating times associated with beats in the audio components (Fig. 3; ¶30, beat detection system 305 can determine information about beats in the audio content that correspond to particular frames where the beat occurs; identification of the first beat and sequences/boundaries of the identified beats according to said plurality of frames can be detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ubillos to create a more pleasing experience where audio and video are synchronized, rather than audio and video that are out of sync which can cause discomfort or frustration to an audience.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Gholmieh et al. (2014/0189052), and further in view of Hughes et al. (2008/0080568).

Hughes from the same field of endeavor teaches wherein the delay value comprises a time difference associated with the second computing device and with a third computing device to which the content segments are sent (¶7; Abstract; ¶43, synchronization of media streams based on determined latency differentials for clients is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Hughes to create a more pleasing experience where audio and video are synchronized, rather than audio and video that are out of sync which can cause discomfort or frustration to an audience.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Aliakseyeu et al. (2019/0104593) in view of Kim et al. (2018/0277112), further in view of Barkley et al. (2018/0063217), and further in view of Oyman (2018/0152499).
Regarding claim 16, Aliakseyeu teaches sending, by a first computing device to a second computing device, content segments associated with a content item (Fig. 1; ¶¶¶44-50, smartphone 107 [first computing device] having controller 112 is able to communicate with hub 106 [second computing device] which is in turn connected to lighting devices 104a to 104c [third computing device]; controller 112 can send, for example, audio data amongst other data in order to playback audio through speakers 102a and 102b; ¶2; ¶¶41-43, streaming capabilities are disclosed, such as Spotify 
receiving a request to synchronize output, of visual effects from one or more third computing devices, with output of the content item via the second computing device (Fig. 1; ¶¶10-11; ¶47-49, lighting system 104a to 104c are communicatively coupled to device 107 having 112 controller; the devices can communicate in tandem with audio playback in order to synchronize music to lighting; however, Aliakseyeu does not explicitly teach receiving a request to synchronize output);
wherein the manifest file comprises data, for controlling the output of the visual effects by the one or more third computing devices (¶37, light controlling data can be sent via hub 106 in order to achieve synchronized light display), comprising:
sending, based on receiving the manifest file, the additional content segment to the second computing device and the manifest file to the one or more third computing devices (¶37, light controlling data can be sent via hub 106 in order to achieve synchronized light display; however, Aliakseyeu does not explicitly teach the manifest file to the one or more third computing devices).
However, Aliakseyeu does not explicitly teach receiving a request to synchronize output, pausing, based on receiving the request, sending of an additional content segment associated with the content item to the second computing device; receiving, by the first computing device, a manifest file associated with the additional content segment, wherein the additional content segment comprises an audio component and a video component, and a time value associated with one or more frames of the video component of the additional content segment, and color values, corresponding to the 
Kim from the same field of endeavor teaches receiving a request to synchronize output, of visual effects from one or more third computing devices, with output of the content item via the second computing device (¶50, voice control can be activated using a voice recognition device; such a command can include turning on a light for a smart light device based on a user voice);
pausing, based on receiving the request, sending of an additional content segment associated with the content item to the second computing device (Fig. 1; ¶¶50, 135, when a user utters a voice to trigger a voice recognition, streaming of music to a device may be temporarily paused in order to enable said voice recognition);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Aliakseyeu using Kim to provide simple voice control of electronic devices rather than manual hand operated control systems for quicker responsive systems. By providing voice control to the teachings of Aliakseyeu, popular and well-known systems such as home automation systems would be enhanced by providing a visual response to a given stimuli. Such systems would be improved by having the synchronized visual feedback and make such systems more desirable and also more effective.
However, the teachings do not explicitly teach receiving, by the first computing device, a time value associated with one or more frames of the video component of the additional content segment, and color values, corresponding to the time value, based on the one or more frames of the video component; and sending, based on receiving the 
Barkley from the same field of endeavor teaches receiving, by the first computing device, a manifest file associated with the additional content segment, wherein the additional content segment comprises an audio component and a video component (Fig. 1; ¶1, content can be delivered to customers using, for example, IP delivery method; Fig. 3; ¶¶21-24, content ingest device 310 can receive content 305 from a content source; such content can be, for example, be formatted as an MPEG package that comprises program transport stream that includes video component and audio components), and
a time value associated with one or more frames of the video component of the additional content segment (Fig. 3, received content can be packaged via packager 335 or 325; ¶3, packaging of video/audio information can include a corresponding location information or a timestamp, such as a program clock reference [PCR]; ¶37, PCR can be embedded as part of transport packet of a segment which can include video and audio components such as the exemplary MPEG2 transports; Table 2, index file indicating the content underneath can indicate a particular video frame rate that is being used to designate exactly what values the PCR values are set to), and
sending, based on receiving the manifest file, the additional content segment to the second computing device and the manifest file to the one or more third computing devices (Fig. 1; content in a form of TS 104 can be sent to device 102, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Barkley to transmit data that can be more readily utilized by playback devices in a format that the playback devices can understand readily by transcoding such data into data that can be utilized by 
However, the teachings do not explicitly teach color values, corresponding to the time value, based on the one or more frames of the video component; and
Oyman from the same field of endeavor teaches color values, corresponding to the time value, based on the one or more frames of the video component (¶30, DASH MPD or content format should include signal dynamic range and color space information that matches the display capabilities and the like; Fig. 5; ¶41, adaptation sets include information for particular period of an adaptation set, including dynamic range and color space attributes or information; ¶56, media encoder can encode media content in accordance with quality values, including color space information and dynamic range [encoding requires encoding of individual frames into the type of output desired by the encoding parameters, which also includes timestamps associated with the particular frames]); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Aliakseyeu using Oyman to provide best real life experience of viewing a given video by dynamically adapting luminance and brightness for a given device providing a playback of such video regardless of whether the playback device is a legacy device or a modern device.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), and further in view of Aliakseyeu et al. (2019/0104593).

Aliakseyeu from the same field of endeavor teaches causing, based on the manifest files, adjustment of output of visual effects from the one or more user devices, wherein the visual effects are associated with the color values (Fig. 1; ¶¶10-11; ¶47-49, lighting system 104a to 104c are communicatively coupled to device 107 having 112 controller; the devices can communicate in tandem with audio playback in order to synchronize music to lighting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Aliakseyeu to provide well-known systems such as home automation systems would be enhanced by providing a visual response to a given stimuli. Such systems would be improved by having the synchronized visual feedback and make such systems more desirable and also more effective.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Gholmieh et al. (2014/0189052), and further in view of Aliakseyeu et al. (2019/0104593).
Regarding claim 22, Barkley, Oyman and Gholmieh teach the limtiations of claim 10. However, the teachings do not explicitly teach causing, based on the manifest files with the adjusted time values, adjustment of output of visual effects from the second computing device, wherein the visual effects are associated with the color values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Aliakseyeu to provide well-known systems such as home automation systems would be enhanced by providing a visual response to a given stimuli. Such systems would be improved by having the synchronized visual feedback and make such systems more desirable and also more effective.

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Barkley et al. (2018/0063217) in view of Oyman (2018/0152499), further in view of Ramaswamy et al. (2019/0228253), and further in view of Yun et al. (2020/0099965).
Regarding claim 24, Barkley, Oyman and Ramaswamy teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the determining the color values comprises determining an average color value associated with pixels of each of the one or more frames of the video components.
Yun from the same field of endeavor teaches wherein the determining the color values comprises determining an average color value associated with pixels of each of the one or more frames of the video components (¶56, ability to encode color data for a set of video data, including computing an average color value of each of the blocks of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Barkley using Yun to provide display devices that have more than simple display capable devices having the ability to control, for example, lumanances and dynamic range as disclosed in Oyman or Ramaswamy further take advantage of such capabilities so that the user may experience even greater swaths of representable colors on a display screen.
Allowable Subject Matter
Claims 17–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458